Citation Nr: 0606446	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as secondary to diabetes mellitus.

2.  Entitlement to a compensable initial disability rating 
for erectile dysfunction.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

 
INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In December 2004, the Board remanded the case for further 
development.  The case has been returned to the Board for 
further appellate consideration.

The issue of entitlement to a compensable initial disability 
rating for erectile dysfunction is addressed in the REMAND 
that follows the order section of this decision.


FINDING OF FACT

Peripheral neuropathy, if present, was not caused or worsened 
by the veteran's service-connected diabetes mellitus.  


CONCLUSION OF LAW

Peripheral neuropathy is not proximately due to or the result 
of service-connected diabetes mellitus.  38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121

The record reflects that the veteran was provided the 
required notice by letter mailed in March 2005.  Although 
this letter did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.

The veteran's service medical records, as well as VA and 
private medical records, have been obtained.  In addition, in 
accordance with the Board's remand directive, the originating 
agency arranged for the veteran to be afforded a VA 
examination.  The examination was scheduled several times and 
the veteran was informed of the time, date, and location of 
the each examination.  A notation in the record indicates 
that the veteran had cancelled his appointments for various 
reasons and "wish[ed] not to pursue" the matter.  The Court 
has held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted on a secondary basis for 
disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran is seeking service connection for peripheral 
neuropathy as secondary to diabetes mellitus.  In the 
December 2004 remand, the Board requested a VA examination to 
determine if peripheral neuropathy is present and if so the 
etiology thereof.  However, the record reflects that the 
veteran failed to report for three compensation and pension 
examinations.  Thus, his claim for service connection must be 
decided without the results of such an examination.  38 
C.F.R. § 3.655(b).  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The evidence includes a private medical statement dated in 
February 2001 showing an impression of peripheral neuropathy 
due to alcoholism.  In April 2002, the veteran was afforded a 
VA, fee-basis examination.  The examiner noted the veteran's 
complaint of intermittent tingling of his hands and feet, but 
reported that reflexes, sensation and motor function were 
normal in the upper and lower extremities.  Despite his 
complaints, peripheral neuropathy was not diagnosed.  

While subsequent VA treatment records show the veteran had 
lower extremity complaints, they do not show that peripheral 
neuropathy was diagnosed.  

As a consequence of the veteran's failure to cooperate, the 
Board is left with a record that provides no reasonable basis 
upon which to grant the veteran's claim.  No health care 
provider has indicated that the veteran has peripheral 
neuropathy related to his service-connected diabetes 
mellitus.  As noted above, the one medical opinion addressing 
the etiology of the veteran's peripheral neuropathy, if 
present, indicates that it is related to alcoholism.

Accordingly, service connection is not in order for 
peripheral neuropathy.  In reaching this decision, the Board 
has determined that application of the evidentiary equipoise 
rule is not required in this case because the preponderance 
of the evidence is against the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for peripheral neuropathy is denied.


REMAND

That the veteran has been granted service connection for 
erectile dysfunction due to diabetes mellitus.  This 
disability has been rated by analogy under the criteria of 38 
C.F.R. § 4.115b, Diagnostic Code 7522, which pertains to 
deformity of the penis with loss of erectile power.  Under 
this code, a 20 percent rating is warranted for deformity of 
the penis with loss of erectile power.  The medical evidence 
shows that the veteran has deformity of the penis due to 
Peyronie's disease.  He has also claimed that service 
connection is warranted for Peyronie's disease because it is 
due to vascular disease resulting from his service-connected 
diabetes mellitus.  As noted in the prior Remand, the 
originating agency has not adjudicated the veteran's claim 
for service connection for Peyronie's disease.  The Board 
noted that this inextricably intertwined claim must be 
developed and adjudicated by the originating agency before 
the Board addresses the merits of the veteran's claim for a 
compensable initial rating for erectile dysfunction.  The 
record does not reflect that the originating agency complied 
with the Board's directive to adjudicate this matter.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(a) (2005) in response to the 
veteran's claim for secondary service 
connection for Peyronie's disease.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the veteran's claim for 
service connection for Peyronie's disease 
and inform him of his appellate rights 
with respect to this decision.

5.  The RO or the AMC should then 
adjudicate the veteran's claim for an 
initial compensable evaluation for 
erectile dysfunction.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the veteran and his representative and 
they should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board.  All issues 
properly in appellate status should be 
returned to the Board at the same time.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


